DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 1, the claim limitation “…a lens:...” should be “…a lens;…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 1, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (2015/0201837) (hereinafter “Song”).
Regarding claim 1, Song discloses a smart wearable lens (¶ 103, 106 and 107; please refer to the whole reference for detailed), comprising a lens (¶ 103, 106 and 107): and an all-solid-state thin film secondary battery mounted on the lens (¶ 154-157), wherein the all-solid-state thin film secondary battery comprises a flexible substrate (¶ 
Regarding claim 11, Song discloses the all-solid-state thin film secondary battery further comprises a wireless charging coil or charging terminals connected to the anode current collector and cathode current collector (¶ 46, 47 and 158-160).
Regarding claim 12, Song discloses the all-solid-state thin film secondary battery is packaged (Fig.5 or 16).
Regarding claim 14, Song discloses a method for manufacturing a smart wearable lens (¶ 103, 106 and 107; please refer to the whole reference for detailed) mounted with an all-solid-state thin film secondary battery (¶ 154-157), comprising: preparing an all-solid-state thin film secondary battery by forming a cathode current collector, a cathode, a solid electrolyte, an anode, and an anode current collector (please refer to at least ¶ 181) on a flexible substrate (¶ 11, 45, 62, 121, 127 and 167); and attaching the prepared all-solid-state thin film secondary battery on a smart wearable lens (Fig.5 or 16).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 2, 3, 5, 6, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2015/0201837) (hereinafter “Song”) in view of Flitsch et al. (2015/0378176) (“Flitsch”).
Regarding claim 2, Song is used to reject claim 1 above.
Song discloses the all-solid-state thin film secondary battery and the flexible substrate as explained in claim 1 above. 
Song doesn’t explicitly disclose the battery is positioned on the lens along with at least some of a curved region of the lens; and the flexible substrate contacts with the lens.
Flitsch discloses a battery is positioned on the lens along with at least some of a curved region of the lens (140 in Fig.1, 210 in Fig.2, 310 in Fig.3, Fig.5B, 5C and 5D; ¶ 47); and the flexible substrate contacts with the lens (¶ 36, 37, 47, 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song with the teaching of Flitsch 
Regarding claim 3, Song in view of Flitsch is used to reject claims 1 and 2 above.
Song discloses the all-solid-state thin film secondary battery as explained in claim 1 above. 
Song doesn’t explicitly disclose the battery has a constant width, and the battery has inner and outer arcs so that the battery has a shape in which the inner arc has a shorter length than the outer arc.
Flitsch discloses the battery (for example - 310 in Fig.3) has a constant width, and the battery has inner (an arc having an inner diameter) and outer (an arc having an outer diameter) arcs so that the battery has a shape in which the inner arc has a shorter length than the outer arc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song with the teaching of Flitsch to provide the all-solid-state thin film secondary battery has a constant width, and the all-solid-state thin film secondary battery has inner and outer arcs so that the battery has a shape in which the inner arc has a shorter length than the outer arc. The suggestion/motivation would have been to place the battery on the lens as taught by Flitsch.
Regarding claim 5, Song in view of Flitsch is used to reject claims 1 and 2 above.
Song discloses the all-solid-state thin film secondary battery as explained in claim 1 above and the lens is a contact lens (¶ 31 and 40).
	Song doesn’t explicitly disclose the battery is positioned on a region except for a pupil region of the contact lens.
Flitsch discloses the battery (210 in Fig.2, 310 in Fig.3, Fig.5b) is positioned on a region except for a pupil region of the contact lens (Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song with the teaching of Flitsch to provide the all-solid-state thin film secondary battery is positioned on a region except for a pupil region of the contact lens. The suggestion/motivation would have been to place the battery on the contact lens as taught by Flitsch. 
Regarding claim 6, Song in view of Flitsch is used to reject claims 1, 2 and 5 above.
Song discloses the all-solid-state thin film secondary battery as explained in claim 1 above
	Song doesn’t explicitly disclose the battery has a C-shape and is positioned along with edged and curved region of the contact lens.
Flitsch discloses the battery has a C-shape and is positioned along with edged and curved region of the contact lens (210 in Fig.2, 310 in Fig.3, Fig.5c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song with the teaching of Flitsch 
Regarding claim 9, Song in view of Flitsch is used to reject claims 1, 2 and 5 above.
Song discloses the all-solid-state thin film secondary battery (Fig.13B) consists of a plurality of all-solid-state thin film secondary batteries (batteries shown in Fig.13B) formed on flexible substrates (flexible substrates associated with the batteries shown in Fig.13B) having different shapes and sizes (due to manufacturing, there would have been minor change in shapes and sizes between each batteries); and the plurality of all-solid-state thin film secondary batteries are positioned in series or in parallel on a region (Fig.13B).
Song doesn’t disclose the battery are positioned except for the pupil region of the contact lens.
Flitsch discloses the battery (210 in Fig.2, 310 in Fig.3, Fig.5b) is positioned on a region except for a pupil region of the contact lens (Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song with the teaching of Flitsch to provide a plurality of all-solid-state thin film secondary batteries are positioned except for the pupil region of the contact lens. The suggestion/motivation would have been to place the battery on the contact lens as taught by Flitsch. 
Regarding claim 15, Song is used to reject claim 14 above.

Song doesn’t explicitly disclose the battery is attached onto the contact lens so as to be positioned along with at least some of edged and curved region of the contact lens, except for a pupil region of the contact lens, and the flexible substrate contacts with the contact lens.
Flitsch discloses a battery is attached onto the contact lens so as to be positioned along with at least some of edged and curved region of the contact lens, except for a pupil region of the contact lens (140 in Fig.1, 210 in Fig.2, 310 in Fig.3, Fig.5B, 5C and 5D; ¶ 47); and the flexible substrate contacts with the contact lens (¶ 36, 37, 47, 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song with the teaching of Flitsch to provide the battery is attached onto the contact lens so as to be positioned along with at least some of edged and curved region of the contact lens, except for a pupil region of the contact lens, and the flexible substrate contacts with the contact lens. The suggestion/motivation would have been to place the battery on the contact lens as taught by Flitsch.

8.	Claims 4, 7, 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2015/0201837) (hereinafter “Song”) in view of Flitsch et .
Regarding claim 4, Song in view of Flitsch is used to reject claims 1-3 above.
	Song doesn’t disclose the cathode current collector is deposited on a portion of the flexible substrate which has a constant width and has inner and outer arcs so as to have a C-shape in which the inner arc has a shorter length than the outer arc; the cathode is deposited on the cathode current collector; the anode current collector is deposited on a portion of the flexible substrate in which the cathode current collector is not formed; the solid electrolyte is deposited on the cathode; and the anode is deposited on the solid electrolyte such that the anode is connected to the anode current collector, which is not covered by the solid electrolyte.
Muthu discloses an example of different shapes of battery are used for contact lens (please refer to rectangular shape in Fig.3A and C-shape in Fig.3B), where C-shape in Fig.3B has inner and outer arcs in which the inner arc has a shorter length than the outer arc. 
Choi discloses a rectangular shape battery which comprises a cathode current collector (210 in Fig.2) is deposited on a portion of a flexible substrate (200); the flexible substrate which has a constant width, the cathode (230) is deposited on the cathode current collector; the anode current collector (220) is deposited on a portion of the flexible substrate in which the cathode current collector is not formed (Fig.2(b)); the solid electrolyte (250) is deposited on the cathode; and the anode (260) is deposited on the solid electrolyte such that the anode is connected to the anode current collector, which is not covered by the solid electrolyte (Fig.2(f)).

Regarding claim 7, Song in view of Flitsch is used to reject claims 1, 2, 5 and 6 above.
Song doesn’t disclose the all-solid-state thin film secondary battery has a width of 4.5 mm or less, and the all-solid-state thin film secondary battery excluding the substrate has a thickness of maximum of 100 μm or less.
Choi discloses an example of another type of an all-solid-state thin film secondary battery with width and thickness (Fig.2; ¶ 75 and 76).
Muthu discloses a battery used in contact lens has a width of 4.5 mm or less, and the battery excluding the substrate has a thickness of maximum of 100 μm or less (column 13 line 9-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song in view of Flitsch with the 
Regarding claim 8, Song in view of Flitsch is used to reject claims 1, 2 and 5-7 above.
Song doesn’t disclose each of the flexible substrate, the cathode current collector, the cathode, the solid electrolyte, the anode, and the anode current collector has a width of 0.5 mm to 4.5 mm.
Choi discloses an example of another type of an all-solid-state thin film secondary battery (Fig.2) with the flexible substrate (200), the cathode current collector (210), the cathode (230), the solid electrolyte (250), the anode (260) and the anode current collector (220). 
Muthu discloses a battery used in contact lens has a width of 4.5 mm or less (column 13 line 9-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song in view of Flitsch with the teaching of Choi to use the all-solid-state thin film secondary battery type taught by Choi and with the teaching of Muthu to provide each of the flexible substrate, the cathode current collector, the cathode, the solid electrolyte, the anode, and the anode current 
Regarding claim 16, Song in view of Flitsch is used to reject claims 14 and 15 above.
Song doesn’t disclose the preparing of an all-solid-state thin film secondary battery comprises: depositing the cathode current collector on a portion of the flexible substrate, wherein the flexible substrate has a constant width and has inner and outer arcs so as to have a C-shape in which the inner arc has a shorter length than the outer arc; depositing the cathode on the cathode current collector; depositing the anode current collector on a portion of the flexible substrate in which the cathode current collector is not formed; depositing the solid electrolyte on the cathode; and depositing the anode on the solid electrolyte such that the anode is connected to the anode current collector, which is not covered by the solid electrolyte.
Muthu discloses an example of different shapes of battery are used for contact lens (please refer to rectangular shape in Fig.3A and C-shape in Fig.3B), where C-shape in Fig.3B has inner and outer arcs in which the inner arc has a shorter length than the outer arc. 
Choi discloses a preparing of a rectangular shaped all-solid-state thin film secondary battery (Fig.2) comprises: depositing the cathode current collector (210) on a portion of the flexible substrate (200), the flexible substrate has a constant width, depositing the cathode (230) on the cathode current collector; depositing the anode current collector (220) on a portion of the flexible substrate in which the cathode current collector is not formed (Fig.2(b)); depositing the solid electrolyte (250) on the cathode; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song with the teaching of Muthu to form the C-shape battery and with the teaching of Choi to provide preparing of an all-solid-state thin film secondary battery comprises: depositing the cathode current collector on a portion of the flexible substrate, wherein the flexible substrate has a constant width; depositing the cathode on the cathode current collector; depositing the anode current collector on a portion of the flexible substrate in which the cathode current collector is not formed; depositing the solid electrolyte on the cathode; and depositing the anode on the solid electrolyte such that the anode is connected to the anode current collector, which is not covered by the solid electrolyte. The suggestion/motivation would have been to use other type of thin film battery as taught by Choi and/or Muthu as a design choice. 
Regarding claim 17, Song in view of Flitsch, Muthu and Choi is used to reject claims 14-16 above.
Song discloses the cathode is deposited (¶ 181) and then crystallized (¶ 182); and the flexible substrate.
Song doesn’t explicitly disclose the flexible substrate is a polyimide substrate, a polyethylene terephthalate (PET) substrate, a polyethylene naphthalate (PEN) substrate, or an exfoliated mica substrate.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song in view of Flitsch and Muthu with the teaching of Choi to provide the flexible substrate is a polyimide substrate, a polyethylene terephthalate (PET) substrate, a polyethylene naphthalate (PEN) substrate, or an exfoliated mica substrate. The suggestion/motivation would have been to use polyimide substrate or polyethylene terephthalate (PET) substrate as the flexible substrate as taught by Choi.
Regarding claim 18, Song in view of Flitsch, Muthu and Choi is used to reject claims 14-16 above.
Song discloses packaging the all-solid-state thin film secondary battery with a packaging material (Fig.5 or 16).
Regarding claim 19, Song in view of Flitsch, Muthu and Choi is used to reject claims 14-16 above.
Song discloses forming charging terminals on the all-solid-state thin film secondary battery such that the charging terminals are connected to the anode current collector and cathode current collector (please refer to at least Fig.6A, 6B and 6C).

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2015/0201837) (hereinafter “Song”) in view of Choi et al. (2016/0133917) (“Choi”).
	Regarding claim 10, Song is used to reject claim 1 above.

Choi discloses an example of a flexible substrate is a polyimide substrate, a polyethylene terephthalate (PET) substrate, a polyethylene naphthalate (PEN) substrate, or an exfoliated mica substrate (¶ 9, 50 and 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song with the teaching of Choi to provide the flexible substrate is a polyimide substrate, a polyethylene terephthalate (PET) substrate, a polyethylene naphthalate (PEN) substrate, or an exfoliated mica substrate. The suggestion/motivation would have been to use polyimide substrate or polyethylene terephthalate (PET) substrate as the flexible substrate as taught by Choi.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2015/0201837) (hereinafter “Song”) in view of Pugh et al. (2013/0194540) (“Pugh”).
	Regarding claim 13, Song is used to reject claims 1 and 12 above.
Song discloses the all-solid-state thin film secondary battery as explained in claim 1 above
	Song doesn’t explicitly disclose a wireless charging coil is formed on the packaging of the battery.
	Pugh discloses a wireless charging coil (1326 in Fig. 13, please refer to at least Abstract and ¶ 14) is formed on the packaging of the battery (1330, ¶ 49).
.

11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2015/0201837) (hereinafter “Song”) in view of Flitsch et al. (2015/0378176) (“Flitsch”), Muthu et al. (10,361,405) (“Muthu”), Choi et al. (2016/0133917) (“Choi”) and Pugh et al. (2013/0194540) (“Pugh”).
Regarding claim 20, Song in view of Flitsch, Muthu and Choi is used to reject claims 14-16 and 18 above.
Song discloses a wireless charging coil (¶ 46, 47 and 158-160).
Song doesn’t explicitly disclose forming a wireless charging coil on the packaging.
Pugh discloses a wireless charging coil (1326 in Fig. 13, please refer to at least Abstract and ¶ 14) is formed on the packaging of the battery (1330, ¶ 49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song in view of Flitsch, Muthu and Choi with the teaching of Pugh to provide a wireless charging coil is formed on the packaging. The suggestion/motivation would have been to charge the battery using the wireless charging method as taught by Pugh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.